EXHIBIT 10.2

VIVUS, INC.

2001 STOCK OPTION PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2001 Stock Option Plan
(the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”).

Optionee:

Address:

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, this Notice of Grant and the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) as follows:

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Total Number of Restricted Stock Units

 

 

Vesting Schedule:

The Restricted Stock Units will vest and Shares will be issued to Optionee
following the Vesting Commencement Date, subject to Optionee Continuing to be a
Service Provider through each relevant vesting date, as follows: [Insert Vesting
Schedule]

In the event Optionee ceases to be a Service Provider for any or no reason
before Optionee vests in the right to acquire the Shares to be issued pursuant
to the Restricted Stock Unit, the Restricted Stock Unit and Optionee’s right to
acquire any Shares hereunder will immediately terminate.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and the Agreement, both of which are made a part of
this document. You further agree to execute the attached Agreement as a
condition to receiving any Restricted Stock Units under this Award.

GRANTEE:

 

VIVUS, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

Print Name

 

Title

 


--------------------------------------------------------------------------------


EXHIBIT A

RESTRICTED STOCK UNIT AGREEMENT

1.             Grant. The Company hereby grants to Optionee under the Plan an
Award of Restricted Stock Units, subject to all of the terms and conditions in
the Notice of Grant, this Agreement and the Plan.

2.             Company’s Obligation to Pay. Each Restricted Stock Unit
represents the right to receive a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 3 and 4, Optionee will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

3.             Vesting Schedule. Subject to Section 4, the Restricted Stock
Units awarded by this Agreement will vest in Optionee according to the vesting
schedule set forth on the attached Notice of Grant, subject to Optionee
continuing to be a Service Provider through each such date.

4.             Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Agreement, if Optionee ceases to
be a Service Provider for any or no reason, the then-unvested Restricted Stock
Units awarded by this Agreement will thereupon be forfeited at no cost to the
Company and Optionee will have no further rights thereunder.

5.             Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Section 3 will be paid to Optionee (or in the event of
Optionee’s death, to his or her estate) in whole Shares, subject to Optionee
satisfying any applicable tax withholding obligations as set forth in Section 7.

6.             Payments after Death. Any distribution or delivery to be made to
Optionee under this Agreement will, if Optionee is then deceased, be made to
Optionee’s designated beneficiary, or if no beneficiary survives Optionee, the
administrator or executor of Optionee’s estate. Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7.             Withholding of Taxes. Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to
Optionee, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Optionee with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares so issuable. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Optionee to satisfy such tax withholding obligation, in whole or in
part by one or more of the following (without limitation): (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the amount required to be withheld, (c) delivering to
the Company already vested and owned Shares having a Fair Market Value equal to
the amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to Optionee through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be


--------------------------------------------------------------------------------


withheld. If Optionee fails to make satisfactory arrangements for the payment of
any required tax withholding obligations hereunder at the time any applicable
Shares otherwise are scheduled to vest pursuant to Section 3, Optionee will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.

9.             Rights as Stockholder. Neither Optionee nor any person claiming
under or through Optionee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Optionee.

10.           No Effect on Service. Optionee acknowledges and agrees that the
vesting of the Restricted Stock Units pursuant to Section 3 hereof is earned
only by Optionee continuing to be a Service Provider through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder). Optionee further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of Optionee continuing to be a
Service Provider for the vesting period, for any period, or at all, and will not
interfere with the Optionee’s right or the right of the Company (or the Parent
or Subsidiary employing or retaining Optionee) to terminate Optionee’s status as
a Service Provider at any time, with or without cause.

11.           Address for Notices. Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of Stock
Administration at Vivus, Inc., 1172 Castro Street, Mountain View, CA 94040, or
at such other address as the Company may hereafter designate in writing.

12.           Grant is Not Transferable. Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

13.           Binding Agreement. Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

14.           Additional Conditions to Issuance of Stock. If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of shares to Optionee
(or his estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all


--------------------------------------------------------------------------------


reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

15.           Plan Governs. This Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

16.           Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Optionee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

17.           Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Optionee’s consent to participate in the Plan by
electronic means. Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

18.           Captions. Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

19.           Agreement Severable. In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

20.           Governing Law. This Award Agreement shall be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation shall be conducted in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Restricted
Stock Units is made and/or to be performed.

 


--------------------------------------------------------------------------------